Title: From Thomas Jefferson to George Rogers Clark, 19 February 1781
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond Feby 19. 1781.

I received your Letter on the subject of the backwardness of the militia of Berkeley and Frederic to proceed Westwardly and had before received representations from the Counties. This circumstance was the more mortifying as we were informed from various quarters that should we persist in the order it would produce an open disobedience. Many Circumstances concurred to render it prudent to avoid this: the presence of two armies of the enemy within the State induced us to wish to prevent every thing like commotion or opposition to Government in every part of it. As therefore the representations were accompanied with hopes held out of raising a respectable number of Volunteers the board thought it prudent to accept of that offer. These two Counties were relied on for 560 men: on view of this disappointment we obtained an order from Baron Steuben for Colo. John Gibson with his regiment and Heths company (about 200 regulars) to be added to your command: an addition of more worth of itself perhaps than those militia, more especially if any number of volunteers should go. I hope too you will receive greater numbers from Kentucky than we counted on, and aids from the french settlements. We are apt to hope what we much wish, and perhaps this is my case.
The inclosed papers give us real concern as they hold out reason to apprehend great abuses in the Western quarter. I transmit them to you to have strict enquiry made (not by yourself for your time is otherwise better engaged, but) by such persons of known integrity and Character as you shall appoint. We do not know what to do with the bills of which Major Slaughter speaks. Indeed I wish such an enquiry could take place and that the persons you appoint would give their sanction to every bill.
The suggestions against the Gentleman who went to Kaskaskias under promise of availing you of it’s resources and strength are of such a nature as to merit attention and delicate enquiry. I am sure you will keep your attention alive as to every thing of this kind and will use decision where decision is found necessary.
I am with much esteem & respect Sir Your most obedt & mo: hble Servt.,

Th: Jefferson

